Name: 93/172/EEC: Commission Decision of 22 February 1993 drawing up the standard reporting form provided for in Article 6 of Council Directive 88/599/EEC concerning road transport
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  information and information processing;  land transport;  European Union law;  transport policy
 Date Published: 1993-03-25

 Avis juridique important|31993D017293/172/EEC: Commission Decision of 22 February 1993 drawing up the standard reporting form provided for in Article 6 of Council Directive 88/599/EEC concerning road transport Official Journal L 072 , 25/03/1993 P. 0030 - 0032 Finnish special edition: Chapter 5 Volume 6 P. 0051 Swedish special edition: Chapter 5 Volume 6 P. 0051 COMMISSION DECISION of 22 February 1993 drawing up the standard reporting form provided for in Article 6 of Council Directive 88/599/EEC concerning road transport(93/172/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/599/EEC of 23 November 1988 on standard checking procedures for the implementation of Regulation (EEC) No 3820/85 on the harmonization of certain social legislation relating to road transport and Regulation (EEC) No 3821/85 on recording equipment in road transport (1), and in particular Article 6 thereof, Having obtained the agreement of the Member States in accordance with Article 6 (2) of Directive 88/599/EEC, Whereas the standard from provided for in Article 6 (2) of Directive 88/599/EEC should be drawn up and used by the competent authorities of the Member States in order to exchange information at regular intervals as part of a mutual assistance scheme, HAS ADOPTED THIS DECISION: Article 1 1. The standard form referred to in Article 6 (2) of Directive 88/599/EEC shall be drawn up in accordance with the specimen annexed to this Decision. 2. The competent authorities of each Member State shall use the standard form as from 1 April 1993. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 February 1993. For the Commission Abel MATUTES Member of the Commission (1) OJ No L 325, 29. 11. 1988, p. 55. ANNEX Standard reporting form for the exchange of information on offences and penalties (Article 6 of Council Directive 88/599/EEC) 1. OFFENCES COMMITTED BY NON-RESIDENT HAULIERS AND PENALTIES IMPOSED STATE: YEAR: /* Tables: see OJ */ 2. ACTION TAKEN IN STATE OF ORIGIN WITH REGARD TO NATIONALS WHO HAVE COMMITTED OFFENCES IN OTHER MEMBER STATES STATE: YEAR: /* Tables: see OJ */ Person responsible for this communication: Surname: Forename: Position: Administrative address: Tel.: Date: Signature: